Citation Nr: 0326933	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  97-30 710	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) by reason of service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active military service from March 1960 to 
February 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January and July 1997 rating actions.  

By a May 2001 action, the Board remanded this case for 
additional development.

The Board also observes that in the appellant's September 
1997 substantive appeal (VA Form 9), he requested a hearing 
at the RO before a local hearing officer.  However, the Board 
notes that in a Statement in Support of Claim (VA Form 21-
4138), received by the RO in October 1997, the appellant 
indicated that he did not want be scheduled for a hearing at 
that time because he was in the process of developing his 
claim.  Thus, by its May 2001 action, the Board requested 
that the RO clarify whether the appellant still wanted a 
hearing before RO personnel.  In response to a letter from 
the RO to the appellant, dated in June 2001, requesting that 
the appellant clarify his desire concerning a hearing, the 
appellant submitted a letter to the RO in December 2001 and 
reported that he no longer wanted a hearing at the RO.  


REMAND

By a May 2001 action, the Board remanded this case for 
additional development.  At that time, the Board recognized 
that the issue developed for review by the Board was the TDIU 
claim.  However, the Board noted that by a rating decision 
dated February 12, 2001, the RO had denied the appellant's 
claim of entitlement to service connection for degenerative 
joint disease of the lumbar spine secondary to the 
appellant's service-connected knee disability.  The Board 
also indicated that in May 2001, the appellant's 
representative submitted a statement which expressed 
disagreement with the February 2001 denial of service 
connection for a back disability.  The appellant's 
representative maintained that the claim of service 
connection was intertwined with the appellant's claim for a 
total rating based on individual unemployability.  With 
respect to the argument that the claim of service connection 
should be considered by the Board before adjudicating the 
total rating claim, the Board stated that it was persuaded 
that the appellant should be given the opportunity to 
prosecute an appeal of the February 2001 decision.  However, 
the Board noted that the claim adjudicated in February 2001 
was not the appellant's first such claim.  Service connection 
for possible degenerative joint disease of the lumbar spine 
was denied in October 1989, and it was determined in 
September 1992 that no new and material evidence had been 
presented to reopen the previously denied claim.  The Board 
indicated that it did not appear that the appellant had 
appealed either denial.  

In the May 2001 decision, the Board also stated that, as for 
the question of entitlement to service connection for lumbar 
spinal stenosis, an issue alluded to by the RO in February 
2001 and argued in May 2001, the Board noted that such a 
claim was denied in July 1998.  The Board observed that a 
statement received from the appellant in August 1998, wherein 
he requested that additional development of the claim be 
undertaken, could be construed as a timely filed notice of 
disagreement, especially in the context in which it was 
received.  Consequently, given that the appellant's argument 
for a total rating based on individual unemployability in 
part turned on whether service connection should be granted 
for low back disability(ies), the Board concluded that 
further action by the RO was required.  Manlincon v. West, 12 
Vet. App. 238 (1999).  However, the Board then incorrectly 
requested that the RO issue a supplemental statement of the 
case (SSOC), rather than a statement of the case (SOC), 
addressing the July 1998 and April 1999 denials of service 
connection for spinal stenosis, and a SSOC, rather than a 
SOC, addressing the February 2001 rating action and the issue 
of whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the lumbar spine.  In this 
regard, the Board notes that where a claimant files a notice 
of disagreement (NOD) and the RO has not issued a SOC, the 
issue must be remanded to the RO for an SOC.  Manlincon, 12 
Vet. App. at 238.  The Board observes that, following receipt 
of the SOC, the veteran must submit a timely substantive 
appeal for the Board to have jurisdiction of the issue.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.300 to 
20.306 (2003).  

When the RO issued a SSOC in April 2003, it informed the 
veteran that no response was required.  This may have been 
confusing, especially because a response was indeed required 
if the veteran desired to appeal either claim of service 
connection.  Moreover, the situation was made even more 
perplexing when the RO sent the veteran a letter in July 
2003.  The RO told the veteran that it was still working on 
his claims of service connection for back disabilities, and 
that more information was required from the veteran.  Thus, 
the Board notes that the appellant was not informed of the 
requirements to perfect his appeal with respect to those 
service connection issues.  Accordingly, given that the Board 
finds that the appellant has filed a timely NOD in response 
to the July 1998 denial of service connection for spinal 
stenosis, and that he has also filed a timely NOD in response 
to the February 2001 rating action and the issue of whether 
new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for degenerative 
joint disease of the lumbar spine, the Board is required to 
remand to the RO for issuance of a statement of the case.  
See Manlincon, 12 Vet. App. at 238.  

Turning to the appellant's TDIU claim, in the instant case, 
the appellant contends that his service-connected 
disabilities preclude him from obtaining and maintaining 
employment.  In this regard, the Board notes that at present, 
he is service connected for the following disabilities:  (1) 
arthritis of the left knee, with total knee replacement, 
evaluated as 30 percent disabling under Diagnostic Code 5257-
5055, (2) residuals of an excision of the right lateral 
meniscus, with total knee replacement, evaluated as 30 
percent disabling under Diagnostic Code 5257-5055, (3) right 
knee scar, residual of arthroplasty associated with residuals 
of an excision of the right lateral meniscus, with total knee 
replacement, evaluated as 10 percent disabling under 
Diagnostic Code 7804, and (4) left knee scar, residual of 
arthroplasty associated with left knee arthritis, with total 
knee replacement, evaluated as 10 percent disabling under 
Diagnostic Code 7804.  The combined rating is 70 percent.  

The Board notes that the appellant has been afforded numerous 
VA examinations in relation to his service-connected 
disabilities.  However, none of the examination reports 
includes a specific opinion as to how his service-connected 
disabilities affect his ability to work.  Such an opinion is 
required before the Board can decide the issue of a total 
compensation rating based on individual unemployability.  See 
Friscia v. Brown, 7 Vet. App. 294 (1995).  Therefore, the 
appellant should be afforded an additional VA examination in 
order to address the issue of whether he is unemployable due 
to his service-connected disabilities.

Accordingly, this case is REMANDED to the RO for the 
following development: 

1.  Initially, the RO should re-
adjudicate the issues of entitlement to 
service connection for spinal stenosis 
secondary to the service-connected knee 
disabilities, and whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for degenerative joint disease 
of the lumbar spine secondary to the 
service-connected bilateral knee 
disabilities, in light of the evidence 
submitted in favor of his service 
connection claim and claim to reopen, and 
the principles enunciated in Allen v. 
Brown, 7 Vet. App. 439 (1995) 
(compensation may be granted where 
service-connected disability has caused a 
worsening of non-service-connected 
disability).  The RO should specifically 
review the private medical statement from 
M.O., M.D., dated in August 1998 (Dr. O. 
opined that although degenerative disease 
of the lumbar spine was part of the 
normal aging process, nevertheless, work 
conditions that placed the spine at a 
disadvantage, as well as conditions such 
as a favoring of one leg or the other, 
could put the spine at a mechanical 
disadvantage and accelerate those 
degenerative changes), the private 
medical statement E.B., D.C., dated in 
May 2000 (Dr. B. opined that due to the 
appellant's knee replacements, there were 
increased stresses generated to his low 
back and that those stresses caused the 
low back to degenerate at an increased 
rate thereby causing undo pain and 
discomfort), and the December 2000 
addendum to the September 2000 VA 
examination report (where the examiner 
opined that in regard to the etiology of 
the appellant's lumbar spine degenerative 
disc disease, it was as likely as it was 
not to be secondary to his bilateral knee 
condition).  The RO should also complete 
the evidentiary development it began with 
its July 2003 letter to the veteran.

2.  If the decision is still unfavorable 
regarding the issue of entitlement to 
service connection for spinal stenosis, 
or the issue of whether new and material 
evidence has been submitted to reopen the 
claim of entitlement to service 
connection for degenerative joint disease 
of the lumbar spine, the RO should then 
issue a statement of the case to the 
appellant and his representative.  The 
appellant should also be informed of the 
requirements to perfect his appeal with 
respect to either issue.  If, and only 
if, the appellant perfects an appeal by 
the submission of a timely substantive 
appeal regarding either issue, such 
issue(s) should be returned to the Board.  
38 C.F.R. §§ 20.202, 20.302 (2003); 66 
Fed. Reg. 50318-19 (Oct. 3, 2001).  

3.  Thereafter, the RO should schedule 
the appellant for a comprehensive VA 
orthopedic examination by an appropriate 
specialist, if available, and any other 
appropriate examination, in order to 
determine whether his service- connected 
disabilities preclude him from obtaining 
and maintaining employment.  (If the 
appellant is granted service connection 
for either spinal stenosis or 
degenerative disease of the lumbar spine, 
or both, the examiner should be so 
informed.)  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner should specifically review the 
medical statement from a VA physician, 
dated in May 1996 (where the VA physician 
opined that due to the appellant's 
bilateral total knee replacement, it was 
inadvisable for him to continue working 
as a letter carrier, but that he would be 
able to carry on working provided that it 
was at a desk job), and the letters from 
the United States Postal Service, dated 
in October 1996 and February 1997 (where 
it was noted that the appellant retired 
from the Postal Service because he was 
unable to fulfill his duties as a letter 
carrier due to his bilateral total knee 
replacement).  

All indicated tests must be conducted, to 
include x-rays.  The examiner should 
elicit from the appellant and record for 
clinical purposes a full work and 
educational history.  Based on his/her 
review of the case, the examiner should 
provide an opinion as to whether the 
appellant's service-connected 
disabilities alone preclude him from 
securing and following substantially 
gainful employment consistent with his 
education and occupational experience.  A 
complete rationale for the opinions 
expressed should be provided.

4.  Thereafter, the RO should thoroughly 
review the claims file and take all other 
proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The RO should also ensure that 
the VA examination report addresses all 
questions asked.  If it does not, it must 
be returned to the examiner for 
corrective action.  

5.  Then, the RO should review and re-
adjudicate the claim.  If any such action 
does not resolve the claim to the 
appellant's satisfaction, the RO should 
issue the appellant and his 
representative a supplemental statement 
of the case on the TDIU question.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  No action 
is required of the appellant until he is notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

